Citation Nr: 1748905	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, originally claimed as posttraumatic stress disorder (PTSD), later claimed as anxiety.

2.  Entitlement to service connection for a left fifth toe disability, claimed as residuals of left fifth toe fracture. 

3.  Entitlement to service connection for a left shoulder disability, claimed as left shoulder rotator cuff.

4.  Entitlement to service connection for residuals of head trauma, claimed as headaches.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The June 2009 rating decision denied service connection for PTSD; scars, residuals of lipoma removal, arms and trunk; left knee condition; broken little toe, left foot; facial scars; scar, right hand; headaches; left shoulder condition; scar, left shoulder; and dental condition.  The Veteran appealed all issues via a May 2010 notice of disagreement.  Thereafter, a May 2011 rating decision granted service connection for a left knee disability; facial scars; scar, right hand; scar, residual of lipoma removal; and scar, left shoulder.  These were a full grant of the benefit sought, and the Veteran has not appealed the downstream issues of the assigned rating or effective date.  Consequently, these issues are no longer on appellate status.  The Veteran did not perfect an appeal with regard to the issue of service connection for a dental condition.  See August 2011 substantive appeal.  Thus, it is no longer on appeal.

In his original February 2009 claim, the Veteran stated that he developed lumps on his torso during service, that one lump was surgically removed for biopsy (which was negative for cancer), but that he still had a few lipomas that had grown larger and occasionally hurt.  In an August 2011 statement, the Veteran noted that the 
RO had granted service connection for the residual scar from the lipoma removal, but it had not addressed the lipomas that were not removed and were currently painful.  The Board agrees with the Veteran in this regard.  As such, the issue of service connection for currently painful lipomas was raised by the Veteran in his February 2009 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for left fifth toe disability, a left shoulder disability, and residuals of head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim of service connection for an acquired psychiatric disorder in March 2009, prior to the initial adjudication of his claim.  In addition, all identified, pertinent treatment records have been obtained and considered.  The Board notes that VA treatment records were last associated with the claims file in May 2013, more than four years ago.  As discussed below, the evidence is against a finding that the Veteran has a current mental health diagnosis.  Furthermore, there is no argument or indication that the Veteran has sought treatment for his claimed mental health symptoms.  As such, the Board finds that deferring adjudication of this particular matter pending efforts to obtain any outstanding VA treatment records is not warranted, as it is unlikely to produce relevant evidence and would only serve to delay adjudication.

A VA examination was not provided for the issue of service connection for an acquired psychiatric disorder.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  Id. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

A VA examination was not provided and is not necessary in this case because, as discussed below, the evidence does not establish that the Veteran had mental health symptoms or treatment in service or that he has a current mental health disability or persistent or recurrent symptoms thereof.  The Board will explain this in greater detail below  As there is no indication that the Veteran has a current disability that may be related to service, the Board finds that VA's duty to provide a VA examination is not triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon, 20 Vet. App. a 81-82 (concerning when a VA examination or opinion is necessary); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran originally raised the issue of service connection for PTSD.  He asserted that his claimed PTSD was secondary to his August 1991 bicycling injury.  See February 2009 claim.  In an August 2011 statement, he amended his claim to one of service connection for anxiety.  The Board has further recharacterized the claim as one of service connection for an acquired psychiatric disorder, as the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

In the August 2011 statement, the Veteran asserted that he occasionally has nightmares about hitting the ground and that he experiences a sense of confusion and disorientation when waking up from these nightmares.  He also asserted that he has not been able to ride a bike ever since his 1991 injury, due to fear of falling.

Service and post-service treatment records are silent for complaints of, or treatment for, a mental health disability.  The Board notes that the Veteran elected not to undergo an optional separation medical examination.  See 11/7/14 VBMS, STR - Medical at 41-42.  

Furthermore, there is no argument that the Veteran has sought such treatment.  VA treatment records show that he was screened for PTSD in July 2011; the test was negative.  See 5/6/13 VBMS, CAPRI at 87.

The Board acknowledges the Veteran's assertion that he has a mental health disability.  The evidence, however, is against such a finding.  As stated, there is no competent evidence of a current diagnosis.  In this regard, the Board finds that the Veteran is not competent to diagnose himself with a specific mental health disability, as this requires testing and medical expertise in the field of mental health.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also acknowledges the Veteran's report of nightmares and re-experiencing of the in-service bicycling injury, but the weight of the evidence is against a finding that these symptoms are manifestations of a chronic mental health disability.

In sum, the most probative evidence shows that the Veteran does not have a current mental health disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a mental health disability must be denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.  As explained below, the Board finds that a VA examination is warranted.  Thus, a remand is necessary.

Residuals of Head Trauma

The Veteran seeks service connection for residuals of head trauma, claimed as headaches.  He contends that his claimed headaches are related to a bicycling injury in August 1991 during service.  See February 2009 claim.  Service treatment records show treatment for the 1991 bicycling injury.  The relevant treatment note shows abrasions and contusions in multiple parts of the body, including the face.  An instruction sheet titled "Head Injury" (dated August 1991) indicates that the Veteran's head injury was not deemed to require hospitalization and instructed the Veteran to return to a health care facility if symptoms persisted, especially in the next 48 hours.

In a March 2011 statement, the Veteran's wife indicated that the Veteran has dealt with chronic migraine headaches over the years that she has known him (they married in 2005).  In a separate March 2011 statement, the Veteran's ex-wife (who was married to the Veteran at the time of the 1991 injury) recalled that, following the injury, she was told that the Veteran was being monitored for a concussion.  She also recalled that the Veteran had a severe headache following the injury.  She added that the Veteran complained of headaches through the years.

In an August 2011 statement, the Veteran stated that he has had chronic headaches ever since the bicycling accident.  He also reported forgetfulness.  According to the Veteran, his treating provider advised treatment with over-the-counter medication, so as to avoid the side effects of prescribed migraine medications.  VA treatment records show a report of headaches in July 2011.  See 5/6/13 VBMS, CAPRI at 87.

In a February 2011 letter, a consulting physician opined that the Veteran's headaches are related to the 1991 injury.  The author did not provide a rationale.

The Board finds that the Veteran's right to a VA examination has been triggered.

Left Shoulder

The Veteran seeks service connection for a left shoulder disability, claimed as left shoulder rotator cuff.  See February 2009 claim.  He has stated that he injured his left shoulder during the August 1991 bicycling injury and that he has experienced left shoulder pain ever since.  See also August 2011 statement.  Service treatment records show treatment for the bicycling injury.  The relevant treatment note shows abrasions and contusions in multiple parts of the body, including the left shoulder.

In a March 2011 statement, his wife indicated that the Veteran has always complained of pain in his left shoulder, which he attributed to the bicycling injury.  In a separate March 2011 statement, the Veteran's ex-wife recalled that, following the injury, the Veteran had pain in his left shoulder.  She added that the Veteran complained of left shoulder pain through the years.

In a February 2011 letter, a private physician opined that the Veteran's left shoulder pain is directly related to service.  The author did not provide a rationale.

VA treatment records show complaints of pain/burning in the left shoulder in 2012.  Significantly, an April 2012 MRI report shows the following findings: partial tear and tendinopathy of the supraspinatus tendon; mild partial tear of the upper portion of the infraspinatus tendon; tendinopathy and mild subluxation of the long head of the biceps tendon; and osteophytes arising from AC joint and undersurface of the acromion mildly impinging upon the supraspinatus muscle and tendon.  See 3/12/12 & 7/16/12 VBMS, Medical Treatment Record - Government Facility.  X-rays from July 2011 shows a finding of minimal degenerative change without evidence of acute osseous abnormality.  See 5/6/16 VBMS, CAPRI at 81.

The Board finds that the Veteran's right to a VA examination has been triggered.

Left Fifth Toe

The Veteran seeks service connection for residuals of a left little toe fracture.  He asserts that he fractured his left little toe in July 1990 during service.  See February 2009 claim.  He stated that he sought treatment for his toe and was told that he required surgery.  Id.  He also indicated that he wears oversize shoes to avoid pain that can be intense.  Id.  Service treatment records show emergency treatment for complaints of pain in the fourth and fifth toes of the left foot in August 1989.  See 11/7/14 VBMS, STR - Medical at 3.

In a March 2011 statement, his wife indicated that the Veteran has mentioned pain in his little toe and must wear oversize shoes to minimize the pain.  In a separate March 2011 statement, the Veteran's ex-wife attested to the Veteran's claimed left little toe disability.  

VA treatment records show complaints of pain in the fifth toe of the left foot in August 2011.  The Veteran stated that he injured his toe many years ago and that it has bothered him since.  On physical examination, there was no pain to palpation of the left fifth toe.  X-rays from July 2011 revealed no evidence of acute osseous abnormality or significant degenerative change.  The radiology report noted that there may be congenital fusion of the middle and distal phalanges of the fifth toe.  See 5/6/16 VBMS, CAPRI at 82.

In a February 2011 letter, a private physician opined that the Veteran's left little toe pain is at least as likely as not related to service.  The author did not provide a rationale.

The Board finds that the Veteran's right to a VA examination has been triggered.

VA Treatment Records 

VA treatment records were last associated with the claims file in May 2013.  On remand, the AOJ must obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of his claimed left fifth toe and left shoulder disabilities, and his claimed residuals of head trauma.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is any current left fifth toe disability a congenital defect?  Please discuss a July 2011 radiology report finding that there may be congenital fusion of the middle and distal phalanges of the fifth toe.  

For any current left fifth toe disability not found to be a congenital defect, did it clearly and unmistakably preexist service?  If so, is it also clear and unmistakable that such preexisting disability was NOT aggravated in service beyond its natural progression?

If either or both of the above questions are answered in the negative, is it at least as likely as not that a current left fifth toe disability was incurred in active service?  Please note that service treatment records show treatment for an injury involving the fourth and fifth toes of the left feet.  Please also note that VA treatment records show complaints of pain in the left fifth toe and the prescribed use of special footwear.  The examiner's opinion must consider and address the Veteran's report of symptoms since the in-service injury.  

(b)  For any current left shoulder disability, is it as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service, in particular, the 1991 bicycling injury?  The examiner's opinion must consider and address the Veteran's report of left shoulder pain since the in-service injury.

(c)  For any current disability manifesting as a residual of head trauma, is it as least as likely as not (probability of 50 percent or more) related to an injury in service, in particular, the 1991 bicycling injury?  Please consider the Veteran's report of headaches since the in-service injury.  Please note that the Veteran has also reported memory issues.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


